Citation Nr: 1800857	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  14-12 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the proceeding is associated with the claims file. 


FINDINGS OF FACT

1.  Throughout the entire appeal period, the preponderance of the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships

3.  Throughout the entire appeal period, the preponderance of the evidence does not show total occupational and social impairment due to PTSD.

4.  Throughout the entire appeal period, the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD rendered him unable to secure or follow substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Throughout the entire appeal period, the criteria for an initial rating higher than 50 percent for the Veteran's PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017). 

2.  Throughout the entire appeal period, the criteria for a TDIU have not been met, and referral to the Director of Compensation Service for extra-schedular consideration is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.340, 3.341, 4.3, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in January.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27. 

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, it will assign the lower rating.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27   (1999). 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is more commonly referred to as "DSM-IV"). 

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). 

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.

      Factual Background 

The Veteran's mental health treatment records beginning January 2010 primarily show mild PTSD.  For instance, at a January 2010 mental health evaluation, the Veteran was highly cooperative and pleasant.  He reported having many friends, including his ex-wife.  There was no evidence of tangential or loose associations.  The Veteran's mental health provider noted the Veteran's sleep was adequate and undisrupted.  The Veteran had normal appetite and interest level.  He had no past or present suicidal or homicidal ideation or intent.  There was also no evidence of psychosis including auditory or visual hallucinations, paranoid ideations, or ideas of reference.  The Veteran's insight and judgment were also adequate. 

In March 2010, the Veteran appeared for mental health visits looking his stated age.  He was alert, cooperative, and neutral.  The Veteran reported that he enjoyed helping his neighbors and reported that things were good, overall.  He reported living on his own and continuing to work for "CWT."  He stated that he enjoyed his job.  He reported a good relationship with two sons and his ex-wife.  He exhibited a broad and appropriate affect and his speech was goal-directed, relevant, and coherent.   The Veteran's judgment and insight were also good.  He denied any suicidal or homicidal ideations or plans.  He also denied hallucinations and delusions.  The Veteran was given a GAF of 60.  

At examinations in May 2010 and September 2010, the Veteran's mood was neutral, affect broad and he exhibited no psychotic features, suicidal ideations, or homicidal ideations.  

At an August 2011 VA examination, the examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted the Veteran's symptoms to include depressed mood;	anxiety; chronic sleep impairment; mild memory loss; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; difficulty in establishing and maintaining work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and impaired impulse control, such as unprovoked irritability with periods of violence.  

The Veteran's mental health treatment notes were relatively normal from November 2011 through July 2012.  Upon mental status examinations, he exhibited neutral mood, broad affect, no psychotic features, and was neither suicidal nor homicidal.  

At a September 2012 mental health visit he reported hallucinations.  

In July 2013, he reported that he was enjoying retirement.  Again, he denied suicidal or homicidal ideations and intent.  He reported a good relationship with his sons.  

Then, in September 2013, the Veteran reported that he could no longer work due to heart related conditions.  He reported that he depended on a pacemaker due to cardiac condition.

A final VA examination was afforded the Veteran in January 2014.  The examiner reviewed the Veteran's claims file, and upon an in-person examination determined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and his ability to perform occupational tasks only during periods of significant stress.  The examiner noted that the Veteran's symptoms were controlled by medication.  The VA examiner determined the Veteran's PTSD to be mild.  With respect to occupational functioning, the examiner determined that the Veteran was capable of working successfully in the past as there were no reported incidents of behavioral or emotional issues related to his PTSD interfering with his ability to perform work duties.  The examiner opined that the Veteran should obtain employment in the future and that it is unlikely that his PTSD symptoms would result in significant reduced work performance.  Rather, he may experience mild flare-ups of symptoms that could potentially result in distress while on the job.  In supporting the opinion, the examiner cited to Veteran's most recent mental health treatment plan dated in March 2012 where his GAF score of 65 corresponded to his clinician's impression that the Veteran had only mild symptoms and was generally functioning well.  The examiner further noted that the Veteran's expressed concerns of physical health problems interfering with his ability to work were notable as they were not attributed to his mental health.  

At the May 2017 hearing, the Veteran reported that he presents for treatment once every two months for PTSD and has done so since January 2010.  He has been going to Dr. Constantino for seven years.  His symptoms include chronic sleep problems and sleep deprivation.  He has strange dreams.  He reported that loud noises are startling and are also the reason he cannot drive.  He cannot control irritability, anger, or agitation.  He has a difficult time with judgment and making decisions.  He feels detached from people and it is hard for him to keep a relationship with someone.  He has only one good friend, a Marine veteran.  Regarding employment, he reported that he is going to be 69 in a few months and he does not think he can handle responsibilities of taking orders or being responsible enough to do certain things.  If the work is too complex, he gets confused and he does not believe he can do the work, either physically or mentally.

      Analysis
      
Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against a rating higher than 50 percent for the Veteran's PTSD disability. 

As aforementioned, the next highest rating, an evaluation of 70 percent, is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to the symptoms noted above.  

The preponderance of the evidence of record shows that the Veteran did not have deficiencies in work, to warrant an increased evaluation.  Notably, the Veteran reported that he continued to work and enjoyed his job at a March 2010 mental health visit.  He reported that he became too disabled to work in March 2013 in his TDIU application, which was attributed to cardiac health issues.  In fact, the January 2014 VA examiner determined that PTSD symptoms would unlikely result in significant reduced work performance.  The Board gives the January 2014 VA examiner's opinion significant probative weight because it was based upon an in-person examination, a review of the claims file, and there is nothing in the record that would counter the examiner's competence.  See Nohr v. McDonald, 27 Vet. App. 124, 131-32 (2014) (once VA affords a claimant a medical examination or obtains a medical opinion, it is presumed that the VA examiner is competent, absent clear evidence to the contrary).

The Veteran's symptoms did not rise to the degree to warrant a higher evaluation.  Although the Veteran reported irritability, inability to control anger, difficulty with judgment, and detachment from people at the May 2017 hearing, the Board finds the Veteran's subjective statements of limited probative weight because of inconsistencies with statements made to treatment providers.  For instance, the Veteran reported an ability to establish and maintain relationships, notably with his neighbors, friends, ex-wife, and his sons.  See January 2010 mental health note (where the Veteran reported having many friends, including his ex-wife); see also March 2010 mental health notes (where he reported that he enjoyed helping his neighbors and reported a good relationship with his sons).  He was also noted as highly cooperative and pleasant at a mental health evaluation.  See January 2010 mental health evaluation; see also March 2010 mental health note (where the Veteran was reported as cooperative).  These reports undermine his reports of detachment from others, and instead support a finding of a generally cooperative nature with ability to maintain relationships.  Instead, they support a finding that the Veteran is able to sustain social relationships with others, including family members and friends.

Moreover, from January 2010 through September 2013, mental health treatment notes indicated merely mild to moderate symptoms.  Upon mental status examinations, the Veteran's mental status was consistently noted as a neutral mood with a broad affect.  He appeared his stated age, with no indications of neglect of persona appearance, and was cooperative with the treatment providers.  The Veteran did not exhibit suicidal or homicidal ideations or plans, either past or present.  See mental health notes dated January 2010, March 2010, November 2011, July 2012, and July 2013.  There were also no obsessional rituals exhibited or reported which would interfere with the Veteran's routine activities.  The Veteran's speech was relevant, coherent, and goal-directed.  See March 2010 mental health note.  It was not intermittently illogical, obscure, or irrelevant.  There were no reports of near-continuous panic or depression affecting his ability to function independently.  Instead, he reported an ability to live independently and reported that he was able to work and even enjoyed his job.  See March 2010 mental health notes.  Additionally, the Veteran's GAF was noted as 60 at a March 2010 mental health visit, which indicates only moderate symptoms.  A GAF of 60, unlike lower scores, is not indicative of delusions, hallucinations, serious impairments in communication or judgment, or any serious impairments in social, occupational, or school functioning.  See Richard, 9 Vet. App. at 267; see also DSM-IV.  The evidence of record also does not demonstrate total occupational and social impairment due to symptoms including but not limited to persistent delusions or hallucinations, grossly inappropriate behavior, or intermittent ability to perform activities of daily living.

The Board acknowledges that the Veteran might have had brief periods of exacerbated symptoms during the period at issue by virtue of his report of hallucinations in September 2012, but finds that as a whole, the evidence of record indicates that the Veteran's condition more nearly approximated the level of symptomatology associated with a 50 percent disability rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (holding that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).  While the treatment records document reported symptoms such as sleep disturbance, nightmares and/or flashbacks, the evidence of record does not establish that the Veteran's symptoms during this period rose to the level of occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriate, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  It also did not establish that the Veteran's symptoms showed total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board recognizes that the symptoms enumerated under the schedule for rating mental disorders serve as examples of type and degree of symptoms, or their effects that would justify a particular rating, and are therefore not dispositive.  See Mauerhan, 16 Vet. App. 436.  Nevertheless, a review of the evidence of record shows that for the entire period at issue, the Veteran's PTSD caused, at most, mild to moderate symptoms of occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety, occasional panic attacks, disturbances in motivation and mood, occasional impaired judgment, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Board gives significant probative weight to the August 2011 VA examiner's findings of symptoms, that support an evaluation of 50 percent under Diagnostic Code 9411, because it was based upon a review of the claims file and consistent with the Veteran's mental status examinations.  See mental health notes dated January 2010 through September 2013.  Thus, the Board finds that the 50 percent evaluation assigned adequately portrays any impairment that the Veteran experienced due to his PTSD for the entire period at issue.  

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 50 percent for the Veteran's service-connected PTSD.  In considering the Veteran's statements and the VA examinations of record, the Board finds that the VA examination reports and mental health treatment records offer the strongest and most persuasive evidence regarding the impact of the Veteran's service-connected disabilities on occupational and social impairments.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  





III.  TDIU

      Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."). 

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation because of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b). 

The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.; see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  38 C.F.R. § 3.321(b)(1). 

In determining whether an extraschedular rating might be warranted, VA must compare the level of severity and symptomatology of the service-connected disability with the established criteria under the Rating Schedule.  If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

A TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19. 

Finally, the Court has held that a request for a TDIU, whether raised expressly by a veteran or reasonably raised by the record, is not a separate claim for benefits.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Instead, it involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation.  See id.   (adding that the distinction is important for purposes of assigning an effective date for an award of compensation).  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it may be considered part of the claim for benefits of the underlying disability.  See id. at 454; see also Mayhue v. Shinseki, 24 Vet. App. 273, 281-82 (2011).

      Analysis

As an initial matter, because the Veteran's claim for a TDIU is based on his service-connected PTSD, the above-noted facts pertaining to the Veteran's claim for an increased rating for PTSD are incorporated herein. 

As set forth in his April 2013 TDIU application, the Veteran contends that his PTSD prevents him from securing or following any substantially gainful occupation.  

The Veteran's service-connected disability includes only PTSD, rated as 50 percent disabling as of December 17, 2010.  Because the Veteran does not have one service-connected disability ratable at 60 percent or more and PTSD is the Veteran's only service-connected disability, the Veteran's TDIU claim may only be evaluated on an extraschedular basis.  38 C.F.R. § 4.16(a). 
 
When considering the Veteran's service-connected disability and its impact on his occupational functioning, the evidence is against a finding that the Veteran was precluded him from securing or following a substantially gainful occupation during the period at issue.  Although the Veteran has maintained that his service-connected disability prevented him from doing so, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

In this regard, the Board finds that the January 2014 VA examination, to mental health treatment providers, and subjective statements at the May 2017 hearing testimony, all described in more detail below, offer the strongest and most persuasive evidence regarding the Veteran's limitation on occupational functioning during the period at issue.  Namely, that a physical condition that is not service connected is the reason for his unemployability.  

Based upon the Veteran's reports in his TDIU application, his disability affected full-time employment beginning October 5, 2011.  He also reported that he last worked full-time in 1981.  The date he became too disabled to work was noted as March 5, 2013.  In the same TDIU application, he reported that he had cardiac surgery on March 5, 2013.  

To mental health providers, the Veteran reported that he continued to work at a March 2010 treatment visit.  In July 2013, the Veteran reported that he was "enjoying retirement" but that he missed the extra income.  At a September 2013 mental health treatment visit, he reported that he is unable to work due to heart related issues. 

At the Veteran's May 2017 hearing testimony, where he was closely approaching the age of 69, the Veteran reported that he does not think he can handle responsibilities of taking orders or being responsible enough to do certain things.  He attributed his inability to work to progression of age, physical impairments, and mental impairments.  

Based upon these reports, the Board finds that the crux of the Veteran's claim for TDIU rests on his heart related impairment or due to his reaching retirement age, but not due to PTSD related symptoms.  The Board recognizes that it may only consider the impact of service-connected disabilities when adjudicating a TDIU.  See 38 C.F.R. § 4.16.  As such, the Veteran's claim that he became too disabled to work at the time of his cardiac surgery in March 2013 renders no support to his inability to work due to PTSD.  Moreover, the Veteran reported that he was not working due to retirement, which again implies that his unemployability is attributable to causes other than symptoms attributable to PTSD.  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran was afforded a VA examination in January 2014 that rendered an opinion on occupational functioning.  Even the examiner noted that the Veteran expressed concerns that his physical health problems interfered with his ability to work as opposed to his mental health.  The examiner determined that the Veteran is capable of working and that there were no reported incidents of behavioral or emotional issues related to his PTSD that would interfere with his ability to perform work duties.  While recognizing that the ultimate question of whether the Veteran is capable of substantially gainful employment is one for the adjudicator and not a medical determination, the Board gives significant probative weight to the VA examiner's opinion that that the Veteran is capable of working as it is consistent with the treatment records showing only mild to moderate symptoms of PTSD.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Additionally, while the Veteran suggested that PTSD symptoms such as inability to control irritability, anger, or agitation; difficulty with judgment, decision-making, and understanding complexities at work; and detachment from people affect his functionality, objective medical evidence demonstrates otherwise.  For instance, at January 2010 and March 2010 mental health visits, good judgment and insight were noted.  Moreover, the Veteran reported sustaining and maintaining relationships with neighbors, friends, his ex-wife and his sons.  See mental health notes from January 2010 through July 2013.  This contrarily points to an ability to work with others and general cooperativeness, notwithstanding the Veteran's statements.

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disability prevented him from securing or following any substantially gainful employment during the period at issue.  Instead, the record indicates that the Veteran's allegations of inability to work were centered around his cardiac condition, which is not a service-connected disability.  

The Board acknowledges and credits the Veteran's assertion that he is not working.  However, the Veteran's contention that this unemployability is caused by his service-connected disability is outweighed by other evidence of record as noted above.  The Board does not doubt that the Veteran's service-connected disability had an impact on his employability.  However, the 50 percent schedular evaluation in effect during the relevant period contemplates significant industrial impairment resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.  In reviewing the evidence of record, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Board concludes that referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 50 percent for the Veteran's PTSD is denied. 

Entitlement to a TDIU is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


